 

Digtriat Court for Unit@d Stat€$

 

Tayr Kilaab al Ghashiyah (Khan)
~v~ ` Petitionar, Cas@ No. 2015~€V~0514
Brian FOSt@r,
Raspomd@nts.

 

Notice of Appeal

 

Pleas&`Take H©tice that thé undarsigne§, pro SG., h@r@in appeal
tv the purported Seventh Cirduit Ccurt of Appeals frbm in cpinion
and order and final judgment ent@red en January 13, ZOlS(Solar) by
District Court Judge,'JameS Peferson, who denied the undersign@d'$

patition for Hab@as Corupus.

Executed on this 20th day of Janua%y 2019(solar)

This Notice of App@ml is Supported by a Jurisdictiqn&l Stat@m@nt
to Seventh Circuit.Cour; of App@al attachgd to hhi$ Notice few Appeal.

WHEREFOPE, tha undersigne§ respectfully L@quest the district dourt
to grant th@ Motion and affidavit to pr@c@ed cm App@al without costs.

Shbmitt§d By;

Tayr Kilaab al Ghashiymh (Khan)
without prejudice
'P.O. Box 351
Waupun, Wf 53963

LEGM. @?3@§§:%

 

 

United States Seyeuth Circuit Coutt of App¢nic

 

Tayt’Kilmub mi Ghashiyah (Khao)
-v~ ` Potitionc;, Cuso No.

v §§ ' S ct .' `. . v
Brlan FO t ’ toopoudonts. tictrict case uo. 2015-CV-bié

 

Jutisdictiouul Statomcut

 

Picaoo Tuto Nottco, thot, this is the uud

fe
of jurisdictional required by_Local Hule 3(c)
of Appool$, or too cheoth Circuit to wit:

t§ignoor`pro So., s.ctomoot
for Uoitod Stntos Coutt

Umdor 28 USC § 1291, appeiiote court havo jurisdiction over final/
docisions of the diottict courts. fn geuorai, a decision is_finai for
purpose of § 1291, if it oods the litigation on the merits and leaves

' nothing for the district court to do but oxecut@ the judgmeut. Soo,
Buitimoto UEiotcS -v~ Major teaguo Bascboll Playors`Ass'n, 305 F.Zd
563, <7th cir), cert dtni@d, 107 s.c:. 1593 (1937).

Du january 18, ZOlQ(Solot), the diottict coutt_ontot its final otdor.
Gonotoiiy, an order constitutes a final decision if it ends the litigation
and icoveo nothing to be decided in too district court. cooy Adams.~v¢'
Levct Bto$. Co., 874 F. 2d 393, 394 (1989)("The'to§t for finality ici
not whether tha Suit 15 dismis$od with prcjudice'or without ptojudicc
on the merits or on a jurisdictional ground ot an a ptocodutal
gtound...;[t]ho test is whethct too district court has finioh with
th@ casc. Hiil ~v~ Puter, 352 F.`Bé 11&2‘ 114&`(2003)

lt is clear that the district.coutt'$ opinion is`thc last order thc
district court planned to entct in this case andy thotofoto, it i$ the
final order in this caso. Soc, H@olth Cost Control of Iliiuoiu ~v~
wa$hingt@n, 137 FL 3d 703, 706 (1999), bert d@ni@d, 523 Us 1136 <2000).

Thc district`court'$ opinion and ordor and the clotk'$ outsequont
entry of too judgmont on Januaty 13, 201§(30135) makc.it clear that the
litigation mad oned. US »vj Mcneudez, &S F. 3d 1401, 1408 (1995).

MEOS&) uaw

 

The undersigned contends, Since the ilsttict coutt's ordec which
denied habeas corpus action and/or proceedings effectively terminctcd.

the litigation leaving the undersigned with no other cnoice but to
file the present uppeel.

When the case is over in the district court, the unsuccessful
party may appeai. Id.

WHEREFORE, for the teeson$ discusoed hetein, the undersigned

q
o
-x
C
@

x ctfuliy request`the Court to retain it$ juriediction over

this case for habeas corpus und.permit this_eppeai.

`Executed on this 20th day of Januury 201§(eoinn)

Submitted By;

Teyt Kilaeb al Gha$niyah (Khun)
without prejudice

P.O. Box 351

Waupun, WI 53963.

OBF` ,. ._\AZ]§.P

,n-»
».

¢"`L.§

iii

 

